Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


12-29-2008

Jackson v. USA
Precedential or Non-Precedential: Non-Precedential

Docket No. 07-4628




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"Jackson v. USA" (2008). 2008 Decisions. Paper 39.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/39


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
  BLD-121                                                         NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                  ___________

                                       No. 07-4628
                                       ___________

                                 GRADY JACKSON, JR.,
                                             Appellant

                                             v.

                           UNITED STATES OF AMERICA
                       ____________________________________

                     On Appeal from the United States District Court
                        for the Western District of Pennsylvania
                               (D.C. Civil No. 06-cv-00154)
                     District Judge: Honorable Sean J. McLaughlin
                      ____________________________________

         Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B)
         or Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                   January 30, 2008
               Before: MCKEE, RENDELL and SMITH, Circuit Judges

                           (Opinion filed December 29, 2008 )
                                        _________

                                         OPINION
                                        _________

PER CURIAM

       Grady Jackson, Jr. appeals the District Court’s order granting appellee’s motion to

dismiss his complaint. The procedural history of this case and the details of Jackson’s

claims are well known to the parties, set forth in the District Court’s thorough opinion,
and need not be discussed at length. Briefly, Jackson filed a complaint under the Federal

Tort Claims Act alleging that several items of his property went missing when he was

transferred to the Special Housing Unit. The District Court granted appellee’s motion to

dismiss and declined to exercise jurisdiction over any negligence claims arising under

state law. Jackson filed a timely notice of appeal, and we have jurisdiction under 28

U.S.C. § 1291.

       The District Court held that Bureau of Prisons officers were “law enforcement

officers” under 28 U.S.C. § 2680(c). That section provides an exception to the United

States’ waiver of sovereign immunity for claims arising from the detention of property by

law enforcement officers. The Supreme Court recently held the same in Ali v. Federal

Bureau of Prisons, No. 06-9130, — S.Ct. —, 2008 WL 169359 (Jan. 22, 2008).1

Because the United States has not waived its sovereign immunity for Jackson’s claims,

the District Court did not err in dismissing Jackson’s complaint for lack of subject-matter

jurisdiction.

       Summary action is appropriate if there is no substantial question presented in the

appeal. See Third Circuit LAR 27.4. For the above reasons, as well as those set forth by

the District Court, we will summarily affirm the District Court’s order. See Third Circuit

I.O.P. 10.6. Appellee’s motion to stay the appeal is denied as moot.




   1
    In Ali, a federal prisoner who had been transferred to a new prison alleged that
several items of property were missing from his bags.

                                             2